THE THIRTEENTH COURT OF APPEALS

                                   13-15-00619-CV


                          Michael Pasko and Peggy Pasko
                                        v.
                        Schlumberger Technology Corporation


                                  On Appeal from the
                     24th District Court of De Witt County, Texas
                           Trial Cause No. 15-05-23,404A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

December 8, 2016